Citation Nr: 0209395	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  94-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to the assignment of a disability evaluation 
in excess of 0 percent for arthritis of the left knee from 
August 24, 1992 to February 6, 1996, and to a rating in 
excess of 10 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

(The issue of entitlement to service connection for a back 
disorder secondary to service-connected left knee disability, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for arthritis of the knee and hypertension, and assigned 
evaluations therefor of 0 and 10 percent, respectively.  The 
ratings were made effective from August 24, 1992.  In October 
1996, the RO entered a decision increasing the rating for the 
left knee from 0 to 10 percent, effective from February 7, 
1996.  The 10 percent rating for hypertension was confirmed 
and continued.  Subsequently, in June 1997, the RO granted a 
temporary total (100%) rating for the left knee from January 
to March 1997, based on the need for post-surgical 
convalescence, with the prior 10 percent rating resuming 
thereafter.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a back disorder 
secondary to service-connected left knee disability pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  



FINDINGS OF FACT

1.  Prior to February 7, 1996 and thereafter, the veteran's 
service connected arthritis of the left knee was manifested 
by pain, some swelling, with some limitation of motion; but 
without medical evidence of subluxation or lateral 
instability.

3.  Throughout the period under consideration, the veteran's 
hypertension has been manifested by diastolic pressure of 
predominantly 100 or more, requiring continuous medication 
for control.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, 
for arthritis of the left knee prior to February 7, 1996, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.47, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arthritis of the left knee from February 7, 
1996, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.47, 4.40, 4.45, 4.59, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2001).

3.  The criteria for an initial evaluation in excess of 10 
percent for hypertension, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1994); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  VCAA 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged. VCAA also eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) and implementing 
regulations at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; a 
statement from R.E.C., M.D. dated March 1980; x-ray reports 
from Washington Hospital Center dated March 1980, May 1981, 
and July 1981; physical examination report from the 
Washington Hospital Center dated in May 1981; a statement 
from S.F.G., M.D., dated in September 1981; outpatient 
treatment records from Washington Hospital Center from 
November 1979 to April 1992; VA examination reports dated in 
December 1992, December 1994, and July 1997; VA outpatient 
treatment records dated from February to May 1996 and from 
December 2001 to March 2002; statements from J.D.L., M.D., 
dated November 1996, January 1997, March 1997, and July 1997; 
transcript of an April 1998 hearing.  The case was remanded 
by the Board for further development in July 1998.  No 
additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to an increased 
evaluation for the disabilities at issue.  The discussion in 
the statement of the case and supplemental statements of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The veteran has been made aware of the evidence and 
information necessary to substantiate the claim and of VA's 
assistance in the development of the claims.  In addition, 
the veteran was afforded a hearing, and was scheduled for VA 
examinations in 1996 and 1999, but failed to appear.  Thus, 
although the claim was developed before the effective date of 
the VCAA, there is no reasonable possibility that further 
development would aid in substantiating the claim and, 
therefore, a remand is not necessary.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

The service-connected arthritis of the left knee and 
hypertension are original claims placed in appellate status 
by a notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.  Id.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.


Left Knee Arthritis

Service medical records indicate that the veteran had 3 
episodes of lateral dislocation of the left patella.  

A statement from R.E.C., M.D., dated in March 1980 indicates 
that the veteran fell when his left knee gave out.  He was 
seen at Washington Hospital Center at which time x-rays were 
taken and a cast was recommended.  He was subsequently 
referred to the Police and Fire Clinic.  Examination in the 
office revealed tenderness with stress over the medial 
collateral ligament of the knee as well as tenderness over 
the femoral portion of the medial collateral ligament.  There 
was some calcification seen around the knee also.  There was 
a question as to whether this was an old or new 
calcification.  The diagnosis was a partial tear of the 
medial collateral ligament.  A long leg cast was applied and 
he was started on ambulation.

X-rays from Washington Hospital Center dated in March 1980 
showed calcification present in the medial collateral 
ligament.  There was a small bony particle seen along the 
lateral aspect of the patella, which might represent a small 
avulsion-type injury of the patella.  No other bony 
abnormalities were seen.  May 1981 x-rays revealed no 
fracture or dislocation.  There was calcification in the 
proximal end of the medial collateral ligament.  The knee 
joint space was well preserved.  July 1981 x-ray revealed a 
block of bone in the proximal anterior metaphyseal of the 
tibia at the site of the patella tendon transfer.  There was 
calcification in the medial collateral ligament and no 
fracture was demonstrated.  

Physical examination from the Washington Hospital Center 
dated in May 1981 indicates that the veteran suffered re-
injury to his left knee on the job as a firefighter while 
swinging an ax.  The examination showed that the veteran was 
in some discomfort and there was a considerable effusion in 
the left knee.  He was stable medially and laterally.  The 
examiner believed that the veteran's cruciate ligaments were 
stable, but could not examine him well.  The region around 
the patella was tender.  The alignment of his legs looked 
pretty good.  After Betadine prep, blood was aspirated from 
the knee.  Five cubic centimeters of Xylocaine was put in and 
reexamination showed that all of his ligaments were stable.  
He could fully extend the knee and he could flex to 90 
degrees.  The examiner felt the veteran obviously had a 
traumatic dislocation of the patella.  Based on the history 
and the x-ray findings, the examiner believed that the 
veteran tore the insertion of the vastus medialis muscle from 
the superior medial pole of the patella.  Surgical report in 
May 1981 indicates that the veteran underwent an advance in 
the left vastus medialis and medial displacement of the 
tibial tubercle.  

In a September 1981 statement from S.F.G., M.D., of the 
Washington Hospital Center, it was noted that the veteran's 
leg was doing well, he had no real swelling in the knee and 
his motion was great.  It was indicated that the veteran's 
leg was very weak and he needed therapy.  

Outpatient treatment records from Washington Hospital Center 
from November 1979 to April 1992 reveal the veteran's re-
injuries and treatment of his left knee in March 1980 and in 
May 1981.

At his December 1992 VA examination, the veteran reported 
that while in service, in November 1973, he slipped and fell 
down a hill, dislocating his left knee.  He indicated after 
the third dislocation he was operated on while in service and 
they reduced the dislocated part of the knee.  The veteran 
reported that he had noticed that his left knee was swollen 
and it was giving him pain, especially when he was doing 
heavy duty or when there was bad weather. 

The examination showed that the veteran's gait was normal.  
The left knee was enlarged about 5 percent more than the 
right side and there was also some swelling in the calf area, 
which was almost 5 percent bigger than the right side.  The 
examiner was unable to find any subluxation in the knee.  
There was no lateral instability and there was no loose 
motion with it.  He was able to flex and extend his knee in a 
normal range, actually the knee flexed to about 150 degrees 
and extension was 0 degrees.  The examiner indicated that he 
was unable to feel any abnormality in the knee itself.  There 
was a scar tissue on the anteromedial aspect of the knee, 
which was about 5 inches in length.  There was another scar 
tissue below the knee, which was about 2 inches in length.  
The nature of the surgery was unknown to the veteran or to 
the examiner.  X-rays showed minimal degenerative arthritic 
changes.

VA outpatient treatment reports dated from February to May 
1996 indicate that the veteran was seen with subjective 
complaints of chronic left knee pain.  The examination found 
mild effusion, crepitance and tenderness.  The knee was 
stable.  The impression was a patellofemoral problem versus a 
medial meniscus tear.  He was seen in the orthopedic clinic 
in May 1996 and complained of knee pain, swelling, and giving 
way of the knee.  The examination found a positive patella 
grind, and range of motion from 0 to 120 degrees.  The x-ray 
revealed spurring.  The veteran was prescribed medication and 
exercises.  

The Board notes that the veteran failed to report for a VA 
examination scheduled in March 1996.

A statement from J.D.L., M.D., dated in November 1996 
indicates that the veteran had ongoing problems with his knee 
clicking, popping, swelling and giving way.  The examination 
showed full range of motion with patellar crepitus and 
patellar pain on compression.  External ligaments were intact 
and nontender.  He had medial joint line tenderness and pain, 
and clicking on McMurray's test.  He had a negative drawer 
sign, and negative Lachman's test.  The examiner believed the 
veteran had a torn meniscus as well as come chondromalacia.  
In view of his ongoing symptoms the examiner recommended 
arthroscopic examination.  A January 1997 statement indicates 
that the veteran underwent arthroscopy of the left knee in 
January 1997 and was found to have post-traumatic 
degenerative arthritis involving the patellofemoral 
articulation and some changes in the medial compartment of 
the knee.  The examiner indicated that some time in the 
future the veteran may well need a total knee arthroplasty if 
his symptoms progressed to the point where his walking 
tolerance was less than 2 blocks.  It was noted that the 
veteran had constant pain and night pain unrelieved by non 
steroidal anti-inflammatory medications.  In a March 1997 
follow-up examination, the examiner noted that the veteran's 
left knee was comfortable, but he was still having a little 
clicking in it.  The examiner believed that it was due to the 
degenerative arthritis, but there was no swelling, locking, 
or giving way and he was walking comfortably.  A July 1997 
statement indicated that the veteran had a flare-up of the 
post-traumatic arthritis in his left knee and he had some 
swelling, retropatellar pain, particularly going up and down 
stairs.  The ligaments were noted as being stable and there 
was a moderate effusion and synovial thickening.  The 
examiner prescribed an oral anti-inflammatory.

At a July 1997 VA examination, the veteran reported almost 
constant left knee pain and swelling of the left knee with 
particularly long standing or walking any distance.  It was 
noted that he was not on pain medications.

The examination showed tenderness to palpation over the 
medial aspect of the left knee.  The veteran had a 5-inch 
long S-shaped vertical surgical scar over the medial left 
knee.  He had a 3-inch long horizontal surgical scar over the 
anterior upper left tibia.  He had moderate swelling in the 
left knee and no deformities.  There was no instability 
demonstrated.  Range of motion of the left knee was flexion 
to 90 degrees and extension to 10 degrees.  X-rays revealed 
calcification of the medial collateral ligament, indicative 
of Pellegrini-Stieda disease.  Narrowing with degenerative 
changes at the patellofemoral joint.

At his April 1998 hearing, the veteran testified that he wore 
a knee brace any time he was involved in any physical 
activity.  He also indicated that he had pain on a daily 
basis, as well as locking.  The veteran testified that he had 
5 dislocations over 18 years.  

The Board notes that the veteran failed to report for a VA 
examination in August 1999.  At the veteran's request it was 
rescheduled for November 1999.  The veteran failed to report 
for the examination scheduled in November 1999. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected arthritis of the left knee is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for 
traumatic arthritis.  That code provides that traumatic 
arthritis, substantiated by x-ray findings, should be rated 
as degenerative arthritis.  Here there is clear radiographic 
evidence of arthritis of the left knee and service connection 
is already in effect for the arthritis.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint. 

A 10 percent evaluation is provided for limitation of flexion 
of the leg to 45 degrees, and a 20 percent evaluation is 
provided for limitation of flexion to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Extension of the leg limited to 10 degrees warrants a 10 
percent evaluation, and extension of the leg limited to 15 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Other rating codes are also for consideration.  Severe 
recurrent subluxation or lateral instability is evaluated as 
30 percent disabling.  Moderate recurrent subluxation or 
lateral instability is evaluated as 20 percent disabling.  
Slight recurrent subluxation or lateral instability merits a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Diagnostic Code 5256 provides that, where there is ankylosis 
of the knee that is at a favorable angle in full extension or 
in slight flexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.

A review of the medical evidence of record reflects that the 
veteran's service-connected left knee arthritis has been 
manifested by evidence of pain on manipulation and use with 
some swelling from August 24, 1994 and thereafter.  At a 
December 1992 VA examination the veteran complained of left 
knee pain and the examination showed enlargement of the left 
knee with flexion and extension within normal ranges.  This 
examiner was unable to find any subluxation in the knee and 
there was no lateral instability. 

February to May 1996 VA outpatient treatment records indicate 
subjective complaints of pain and examination, mild effusion, 
crepitance, and tenderness.  However, the knee was stable and 
range of motion was 0 to 120 degrees.  Private medical 
examination reports from J.D.L., M.D., dated from November 
1996 to July 1997, showed ongoing problems with knee 
clicking, popping, swelling and giving way.  The examinations 
showed full range of motion with patellar crepitus and 
patellar pain.  After the veteran's surgery in January 1997, 
a March 1997 follow-up examination showed a little clicking, 
but no swelling, locking, or giving way.  In July 1997 the 
veteran's knee was noted as having some flare-ups with some 
swelling and pain but the ligaments were noted as being 
stable.  A July 1997 VA examination showed continued pain and 
moderate swelling, but no instability.  Flexion was to 90 
degrees and extension was to 10 degrees.

Upon careful consideration of this evidence and with all 
reasonable doubt resolved in the veteran's favor, it is 
concluded that this evidence more nearly approximates a 10 
percent evaluation for the veteran's left knee arthritis from 
August 24, 1992 and since February 7, 1996, in that it 
demonstrates pain on use of the left knee with some swelling 
for the entire period.  However, a rating beyond 10 percent 
is not warranted.  The range of motion of the veteran's left 
knee has been shown to be from 10 degrees of extension to 90 
degrees of flexion.  This does not warrant a compensable 
evaluation under either of the rating codes concerned with 
limitation of motion of the knee, so that an evaluation under 
these rating codes in excess of 10 percent may not be 
assigned.  38 C.F.R. § 4.71a, Codes 5260, 5261. There is no 
evidence of ankylosis, so that 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 may not be applied.  Finally, although the veteran 
has complained of feelings of instability of the left knee, 
every test on each examination has shown the knee to be 
stable, so that there is no basis for evaluating the 
veteran's disability under 38 C.F.R. § 4.71, Diagnostic Codes 
5257.  Impairment of the tibia or fibula has not been 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The veteran's left knee arthritis does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of a higher disability evaluation under the 
provisions of 38 C.F.R. 4.40 and 4.45.  As noted above, there 
is no objective evidence to show that the veteran has 
additional functional loss due to pain, weakness, fatigue, or 
any other symptom to a degree that would support a rating in 
excess of 10 percent under the applicable rating criteria.  
See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of left knee arthritis to include 
functional loss by the assigned 10 percent evaluation for the 
entire period covered.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher rating. 

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's left knee arthritis is not so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  
38 C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted that the 10 percent rating for the 
left knee from August 24, 1992 and since February 7, 1996 
accounts for what is considered to be the average impairment 
of earning capacity for veteran's disability.  In sum, the 
regular schedular criteria are shown to provide adequate 
compensation in this case, and consequently, a higher rating 
on an extraschedular basis is not warranted.


Hypertension

Service medical records show that the veteran was diagnosed 
with essential hypertension, 150/96, at his discharge 
examination in April 1976.

A chest x-ray from Washington Hospital Center dated in May 
1981 was normal.

At his December 1992 VA examination, the veteran reported 
experiencing skipped beats of his heart starting in 1979.  
The examination showed his systolic blood pressure of 
150/100, while he was sitting.  He had 150/100 while 
standing, and 160/110 when he was lying down.  After 
exercising and after two minutes of rest, his pressure went 
back to 150/100.  The veteran informed the examiner that he 
was taking Zestril daily.  Examination showed that the heart 
was within normal limits; it was in sinus rhythm.  The 
examiner did not hear any extra beat, and there was no murmur 
or thrill.  The apex beat was about the midclavicular line in 
the 5th intercostal space.  

At a December 1994 VA examination, the veteran reported 
taking Vistaril and Tenormin.  The examination showed the 
systems were essentially negative except for the 
cardiovascular system where the examiner detected a rare 
extrasystole but no murmurs, thrills or cardiomegaly 
detected.  The veteran's blood pressure was 140/88.  

VA outpatient treatment records show the veteran's blood 
pressure in February 1996 as 110/70.  An examination in April 
1996 showed the blood pressure as 126/56 and an assessment of 
stable hypertension.  A May 1996 report noted the veteran's 
blood pressure initially as 160/104 and later as 130/90.  

The Board notes that the veteran failed to report for a VA 
examination scheduled in March 1996.

At his April 1998 hearing, the veteran testified that he was 
taking Zestril and Atenolol for his hypertension.  He 
indicated that his medication controlled his hypertension and 
that without his medication his blood pressure readings would 
be higher.  

A statement from Z.A.K., M.D., dated in February 1999 
indicates that the veteran had been under his care since 1982 
for mild hypertension.  The statement noted that the veteran 
was on Zestril and Tenormin daily.  The physician noted that 
the veteran's blood pressure was under excellent control at 
128/84.  

The record indicates that the veteran failed to report for a 
VA examination in August 1999.  At the veteran's request it 
was rescheduled for November 1999.  The veteran failed to 
report for the VA examination scheduled in November 1999. 

VA outpatient treatment records dated from December 2001 to 
March 2002 show his blood pressure was 142/82 with previous 
readings in December 2001 noted as 120/72.  

The RO has evaluated the veteran's hypertension as 10 percent 
disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7101.  During the pendency of this appeal, the criteria for 
evaluating diseases of the cardiovascular system were 
changed, effective January 12, 1998.  62 Fed. Reg. 65207- 
65224 (1997).  Generally speaking, where regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Under the former criteria, a 10 percent evaluation was 
assignable for hypertensive vascular disease for diastolic 
pressure of predominantly 100 or more.  A 20 percent 
evaluation was assignable for diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation was assignable when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1994).

Under the current criteria, a 10 percent evaluation is 
assignable for diastolic blood pressure of predominantly 100 
or more, or systolic pressure predominantly 160 or more, or 
when there has been a history of diastolic pressure of 
predominantly 100 or more and continuous medication for 
control is required.  A 20 percent evaluation is assignable 
for diastolic blood pressure of predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A 40 percent 
evaluation is assignable for diastolic blood pressure of 
predominantly 120 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2001).

Based on the findings noted above, the Board finds that the 
veteran's hypertension is most appropriately evaluated as 10 
percent disabling under both the former and revised criteria 
for evaluating diseases of the heart.

In that regard, it appears as though the veteran's 
hypertension is controlled by medication, and in the past, 
when the veteran failed to take his medication, his blood 
pressure has increased.  That notwithstanding, the evidence 
of record shows that the veteran's diastolic blood pressure 
readings have ranged from 72 to 100, with 110 on one occasion 
during a 1992 VA examination.  Moreover, the veteran has 
never been found to have a systolic pressure of 200 or more.  
In light of the foregoing, the Board finds that the veteran's 
hypertensive disability picture more nearly approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
7101 since August 24, 1992.

The preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's hypertension.  Throughout 
the period under consideration, there is no evidence of 
diastolic pressure of predominantly 110 or more, which is 
required for a 20 percent evaluation under the former and 
revised criteria, or of systolic pressure of predominantly 
200 or more, which is required under the revised criteria.



ORDER

Entitlement to a disability evaluation of 10 percent, but no 
higher, for left knee arthritis from August 24, 1992, to 
February 6, 1996, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an assignment of a disability evaluation in 
excess of 10 percent for left knee arthritis since February 
7, 1996, is denied.

Entitlement to an assignment of an initial disability 
evaluation in excess of 10 percent for hypertension is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

